Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 101; the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims mix statutory categories.  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3-7, 9-15, 17, 21, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhl (US 4,439,186).
Kuhl discloses: (claim 1) A method of treating a vessel having a nominal (starting) diameter at a treatment site in a mammalian body, the method comprising: providing an apparatus that includes an expansion element 14 mounted on a catheter 10, the expansion element configured to enlarge and contract at a first frequency of 0.1 to 10 Hz, C1L22-41; orienting the expansion element at the treatment site; and cycling the expansion element at the treatment site at the first frequency between a first diameter that is greater than the nominal (starting diameter) and a second diameter that is less than the first diameter C1L22-C2L9; whereby the nominal (starting) diameter of the treatment site is increased following the treatment and removal of the expansion element (“dilation element”).  See also abstract and claim 1
With respect to a treatment program, Kuhl also discloses controlling fluid pressure with a suitable source of fluctuating pressure (Figs. 1-3) and a pressure measuring channel 17 to measure the pressure in the vein or vessel (thus, this 
(Claim 3): the expansion element is cycled according to a frequency configured to treat the treatment site. See abstract, C1L22-C2L9
(claim 4): the expansion element is cycled according to a treatment program, wherein the treatment program includes varying strain rate, strain percentages, number of cycles, expansion amplitude, expansion frequency, change
in expansion element volume, change in expansion element pressure, or change in expansion element diameter.  See Figs. 2, 3
(claim 5): wherein the expansion element has a compliance configured to treat a desired vessel diameter. C1L22-27
(claim 6): wherein the expansion element is configured to radially expand with an absence of localized shear loading on the vessel. C1L22-27
(claim 7): wherein the expansion element is longitudinally flexible. Fig. 1
(claim 9): wherein the expansion element is cycled at the first frequency using a pressurizing source. C3L5-22
Claims 10-13, 15, 17 are similiarly rejected as above by Kuhl as Kuhl dilates a blood vessel with a single expansion element 14 (balloon).
(claim 14): at some point in time the treatment frequency will be constant during the treatment program, see claim 6 and Fig. 3
(claim 21): wherein the medical device is coupled to a pressure modulator that includes a power source connected to a pressurizing source and a controller for controlling the pressurizing source, the pressurizing source being coupled with the one or more expansion elements for pressurizing and de-pressurizing the one or 
(claim 24): wherein the pressure modulator includes a pressurizing source comprising a piston drive, a screw drive, an air compressor, a gas cartridge, a servo motor, a piezo electric motor, or a pressurized fluid reservoir 21.  Fig. 1

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 2, 8, 22-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl in view of Jacobs et al. (US 5,599,301) (“Jacobs”).
Kuhl discloses the invention as substantially claimed but does not directly disclose the expansion element being (claims 2, 8, 25) a drug coated balloon, 
Jacobs also teaches an automatic treatment system for intralumenal catheter inflation.  The system of Jacobs contains the same elements as Kuhl, a power source, pressurizing source, and controller, maintained in a housing configured to be held in a hand of a user (20 and 24 in Figs. 1 and 2 of Jacobs both appear to be capable of being held in the hand of a user).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a coated balloon and a compact, hand held device as obvious design considerations well known in the art that do not affect the method claims.

10.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl.
	Kuhl discloses the invention as substantially claimed (see above) but while stating that the method is for dilating a blood vessel or other body cavity (see claim 8) Kuhl does not directly disclose the other body cavity being for a treatment during a sinuplasty, a kyphoplasty, a rhinoplasty or a skin expansion procedure.  Applicant has not disclosed that the method used for any of the claimed procedures would be any different than for dilating a blood vessel (or other body cavity—of which these cavities are other body cavities).  Thus, it would have been prima facie obvious, including using the proper type of balloon for the appropriate cavity, to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Kuhl in for example, a sinuplasty procedure, because this is considered a mere design consideration of the method which fails to patentably distinguish over Kuhl.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEANNA K HALL/Primary Examiner, Art Unit 3783